Citation Nr: 1339137	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  12-30 262	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic arthritis of the cervical spine. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from August 1948 to June 1954.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1948 to June 1954.

2.  In a statement received by VA on October 22, 2013, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to an evaluation in excess of 30 percent for posttraumatic arthritis of the cervical spine


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).






	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran had perfected an appeal with respect to the issue of entitlement to an evaluation in excess of 30 percent for posttraumatic arthritis of the cervical spine.  38 C.F.R. § 20.200.  In a signed and written statement received by VA on October 22, 2013, the Veteran, through his appointed representative, notified the Board that he desired to withdraw his appeal of this issue.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  By the statement received by VA on October 22, 2013, the appellant withdrew his appeal with respect to the claim of entitlement to an evaluation in excess of 30 percent for posttraumatic arthritis of the cervical spine; therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue and it is therefore dismissed.


ORDER

The appeal is dismissed.



		
BETHANY L. BUCK
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


